Citation Nr: 1606869	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-11 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased initial rating for lumbar spine disability (degenerative joint disease (DJD) with spondylolysis, L4 with grade 1 spondylolisthesis, L4-L5) rated as 20 percent disabling prior to April 18, 2013, and 40 percent disabling thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral foot disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to May 3, 2011.


REPRESENTATION

Veteran represented by:	Kathryn P. Murphy, Attorney at Law



WITNESSES AT HEARING ON APPEAL

The Veteran and K.R.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to October 1979, from November 1990 to May 1991, from December 2001 to January 2003, and from June 2005 to December 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a February 2014 rating decision, the RO increased the initial 20 percent evaluation for the lumbar spine disability to 40 percent, effective April 18, 2013.  Although a higher rating has been assigned, the increased rating matter remains in appellate status because the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  A TDIU was also granted in the February 2014 rating decision, effective May 3, 2011 to December 5, 2011, and from March 1, 2012.

In August 2015, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's lumbar spine disability, the Board notes that a separate rating may be warranted for radiculopathy, but the evidence is unclear as to whether the Veteran has or has had radiculopathy related to her service-connected spine disability.  The Veteran was afforded three VA examinations addressing her lumbar spine disability, in May 2007, August 2010, and June 2013.  At the May 2007 VA examination, the examiner diagnosed the Veteran with intervertebral disc syndrome (IVDS) and stated that "the most likely involved peripheral nerve is sciatic with no complications."  The May 2007 examiner reported that the Veteran had limited range of motion of the thoracolumbar spine and diminished sensation of the lateral right thigh and leg.

However, the August 2010 VA examiner changed the diagnosis of IVDS to DJD, spondylolysis, L4 with grade 1 spondylolisthesis, L4-L5 and reported, "There are no signs of IVDS."  The August 2010 examiner also reported that examination of the lumbar spine reveals no sensory deficits from L1-L5.  The Board notes that the Veteran underwent back surgery in 2011 before being afforded the June 2013 VA examination.  The June 2013 examiner reported the absence of radiculopathy related to the Veteran's lumbar spine disability.  Nonetheless, the Veteran asserts that she experiences bilateral sciatic pain.  See Board hearing transcript at 22.

Furthermore, some VA treatment records indicate that the Veteran had radiculopathy associated with back complaints.  Specifically, a VA neurology clinic treatment record dated March 9, 2009, shows an assessment of low back pain with radiculopathy that is not operable, and a VA treatment note dated January 25, 2011, shows that the Veteran had chronic low back pain with radiculopathy.  Additionally, a private treatment record dated November 3, 2006, indicates that EMG evidence from a neurologist showed right L5 radiculopathy.  It does not appear that the complete EMG study results are currently associated with the claims file, and thus, those results should be obtained on remand pursuant to VA's duty to assist.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Because of the conflicting evidence of record, it is unclear whether or not the Veteran currently has or has had radiculopathy associated with her service-connected lumbar spine disability.  Therefore, the Board finds that she should be afforded a new VA examination to address whether or not she has or has ever had any such radiculopathy, and if so, to determine its severity and the specific nerve affected.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Regarding the Veteran's bilateral foot disability, the Veteran's claim form, received in March 2007, listed the following foot conditions: bilateral metatarsalgia, bilateral plantar fasciitis, bilateral bunions, and right foot chronic tendonitis, fracture, and ganglion cyst.  The Board notes that the Veteran has had multiple diagnoses pertaining to the feet including: bilateral metatarsalgia and bilateral interdigital neuromas between the first and second metatarsals, bilateral plantar fasciitis, bilateral bunions at each first metatarsophalangeal joint (see November 2007 VA examination report); and hallux valgus and bilateral foot degenerative arthritis (see June 2013 VA examination report).

At the August 2015 Board hearing, the Veteran's representative asserted that the Veteran's bilateral foot disability warrants a higher evaluation under a different diagnostic code than the one currently used for rating this disability.  The Board notes that the Veteran's service-connected bilateral foot disability is currently rated as 10 percent disabling under diagnostic code 5279, the maximum rating for metatarsalgia.  Furthermore, the Veteran's representative asserts that the Veteran's foot disability results in a propulsion issue affecting muscle group X.  See Board hearing transcript at 9.

Because of the conflicting evidence of record, it is unclear whether or not the Veteran's bilateral foot disability warrants an initial rating higher than 10 percent.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to clarify the diagnoses relating to her service-connected bilateral foot disability and to address the severity of any foot conditions identified.  See Barr v. Nicholson.

Regarding the TDIU issue, the Veteran was granted a TDIU in the February 2014 rating decision, effective May 3, 2011 to December 5, 2011, and from March 1, 2012.  The Veteran did not disagree with that decision within one year of the decision.  However, in an August 2015 statement and at the Board hearing, the Veteran's representative contends that the Veteran's TDIU should have been granted with an earlier effective date and given extraschedular consideration, especially because the record shows that the Veteran last worked in 2006.  As such, the Board finds that the record reasonably raises a claim for a TDIU prior to May 3, 2011, and thus, remand for additional development is necessary.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).

In light of the remand, any relevant ongoing VA and/or private treatment records should be requested on remand.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated the Veteran for her service-connected back and foot disabilities.  After securing any releases deemed necessary, request any records identified that are not duplicates of those contained in the claims file.  Specifically, request EMG study results from 2006.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  After associating the above requested records, if any, with the claims file, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present radiculopathy related to the Veteran's service-connected lumbar spine disability.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should identify any radiculopathy that the Veteran currently has or has had in the past, to include consideration of radiculopathy noted in the record, such as the VA neurology clinic treatment record dated March 9, 2009, showing an assessment of low back pain with radiculopathy that is not operable; the VA treatment note dated January 25, 2011, showing that the Veteran had chronic low back pain with radiculopathy; and the private treatment record dated November 3, 2006, indicating that EMG evidence from a neurologist showed right L5 radiculopathy.

The examiner should identify the specific nerve affected by any radiculopathy found and comment on the severity of any such radiculopathy, using terms such as mild, moderate, moderately severe, or severe.  All opinions expressed should be accompanied by supporting rationale.

3.  Schedule the Veteran for a VA foot examination addressing the Veterans service-connected bilateral foot disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  Based on the examination results and a review of the record, the examiner should identify any and all currently diagnosed foot disorders, to include consideration of plantar fasciitis noted in the record, such as in November 2007 and August 2010 VA examination reports.  The examiner should also specifically opine on whether the Veteran has any current foot muscle injuries.

The examiner should attempt to characterize the severity of any foot disability found, using terms such as mild, moderate, or severe.  All opinions expressed should be accompanied by supporting rationale.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, and the claim for a TDIU prior to May 3, 2011, should be adjudicated, to include extraschedular consideration.  If entitlement to a TDIU prior to May 3, 2011, is denied, then this issue should be returned to the Board only if the Veteran perfects an appeal regarding this issue.

5.  Finally, after the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




